Citation Nr: 0620162	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran had served on active duty in the U.S. Navy from 
February 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for post-traumatic stress disorder (PTSD).  
The Board notes the veteran relocated and his claim is now 
under the jurisdiction of the RO in Cleveland, Ohio. 

On his November 2001 initial application for benefits the 
veteran claimed entitlement to service connection for PTSD.  
On his October 2002 Notice of Disagreement and in a statement 
received in May 2003, the veteran amended his claim to 
include panic disorder and dysthymia (depression).  As such, 
the Board has seen fit to recharacterize the issue on appeal 
to encompass entitlement to service connection for a 
psychiatric disability to include PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Medical records on file document that the veteran has been 
diagnosed with psychiatric disorders including PTSD.  An 
April 2003 VA mental health clinic assessment indicated that 
the veteran was diagnosed with PTSD related to claimed 
inservice stressor events.  Because the claimed stressor 
events have not been verified, the AMC should attempt to 
verify the veteran's claimed stressors.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).

In this matter, the veteran asserts that he acquired PTSD and 
other psychiatric disorders as a result of traumatic 
experiences in service while serving aboard the aircraft 
carriers USS Randolph (CVS-15) and USS Independence (CVA-62).  
The veteran reported three stressful incidents.  

First, the veteran reported that he had fought a fire in no. 
3 hangar bay of the USS Randolph that resulted in the loss of 
about ten sailors including some of his friends with many 
others injured.  The veteran's brother, who had also 
reportedly served on board the USS Randolph at the same time, 
had knowledge of the incident.  In a November 2001 letter, he 
reported that the veteran had fought "a huge class B&C fire 
in Hanger Bay 3."  The fire had been caused by fuel lines 
igniting after Elevator 3 was torn from the ship in heavy 
weather.  The veteran had fought the fire on number one hose.  
The veteran's brother explained: "Lives were lost...The men on 
number one hose were forced to abandon fighting the fire, as 
it was too hot and out of control.  Eventually, the men were 
able to contain the fire."  On his Appeal to Board of 
Veterans' Appeals (VA Form 9) the veteran reported that these 
incidents had occurred while returning from "Operation 
Sail" in New York, NY.  Although the veteran could not 
recall the exact date of the incident, he reported that it 
may have happened in June 1964.  An April 2003 VA medical 
examination indicated that the veteran: "reports being 
trapped in a hanger bay fire on the USS Randolph in late 1963 
in which several individuals died....He also witnessed the 
death of eight men when the elevator carrying them was 
knocked off the ship."  

The next incident happened on board the USS Independence.  
The veteran reported that he witnessed an accident where a 
sailor was killed after he was caught by a jet blast that 
pushed him into a running aircraft propeller.  The veteran 
explained: "I have vivid flashbacks of this incident.  There 
was nothing left of the body."  The last incidents pertain 
to pilots that never returned from their missions over 
Vietnam.  The veteran explained that there were two pilots 
that he was close with who never came back from their 
missions.  "Both of their names were [redacted], one was a Lt 
and the other was a Lt junior grade by rank and flew A-4 jet 
attack aircraft.  Both were killed in action."

The veteran's service personnel records show that he served 
on board the USS Randolph from October 1963 until August 1964 
and on board the USS Independence (CVA62) from August 1964 
until separation in January 1967.  While none of these 
incidents have been confirmed in the veteran's military 
records, a Web site entitled USS Randolph (CV 15), 
(http://navysite.de/cv/cv15.htm), indicated that there was an 
accident on April 1, 1964, in the Atlantic in which "the 
number 3 elevator of the USS Randolph tears loose from its 
mountings, dropping 5 men and a S-2F anti-submarine warfare 
plane in the Atlantic.  Three men were rescued."  In 
addition, this site also reported that a fire slightly 
damaged the USS Randolph on June 13, 1964.  

Here, it does not appear that sufficient effort was made to 
verify the veteran's purported stressors through official 
channels, to include research of records from the ships he 
served on.  VA has not attempted to verify the occurrence of 
any alleged stressful events by contacting the U.S. Armed 
Services Center for Unit Records (now U.S. Army and Joint 
Services Records Research Center or JSRRC).  In particular, 
the AMC should attempt to verify the reported in-service 
stressors that occurred in or around the time period April 
1964 to June 1964 pertaining to a fire and an accident on 
board the USS Randolph.  Although the veteran has not 
provided the exact dates in regards to these incidents, in 
light of the independent evidence involving the incidents on 
aboard the USS Randolph, additional effort should be made to 
verify that these events occurred and that the veteran was 
present.  Additional development is indicated.

The Board will not, at this time, request additional 
development on the stressors discussed above that allegedly 
occurred on the USS Independence.  The veteran has never 
provided a time period for the alleged incidents, so 
verification cannot be attempted.  If the veteran recalls 
additional details concerning these incidents while his case 
is being developed, he should submit a statement to the RO.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The AMC should 
provide JSRRC with a description of these 
alleged stressors identified by the 
veteran: (1) fighting a large fire aboard 
the USS Randolph that took the lives of 
numerous sailors including the veteran's 
friends; (2) witnessing the death of 
eight men when the elevator carrying them 
was knocked off the ship on the USS 
Randolph.  According to information on 
the Internet, these incidents occurred in 
April and June 1964.  The AMC should 
provide JSRRC with copies of the 
veteran's personnel records showing 
service dates, duties and units of 
assignment.

2.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  If a 
disability other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


